Exhibit 10.4(a)
COUNTERPART FOR ADDITIONAL GUARANTORS
This COUNTERPART (this “Counterpart”), dated July 23, 2010, is delivered
pursuant to Section 15 of the Guaranty referred to below. Each of the
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of November 6, 2006 (as it may be from time to time amended, modified
or supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Bank of America, N.A., as Guarantied Party. Each of the
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance with Section 15 thereof
and agrees to be bound by all of the terms thereof.
[Signature Pages Follow]
Counterpart Agreement — Credit Link Notes (Series C)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first written above.

            CB&I ENGINEERING CONSULTANT (SHANGHAI) CO. LTD.
      By:   /s/ Geoffrey Ronald Loft         Name:   Geoffrey Ronald Loft       
Title:   Executive Director        CBI CONSTRUCTORS (PNG) PTY. LIMITED
      By:   /s/ Ross Adame         Name:   Ross Adame        Title:   Director 
      CBI COLOMBIANA S.A.
      By:   /s/ Ronald A. Ballschmiede         Name:   Ronald A. Ballschmiede   
    Title:   Director   

Counterpart Agreement — Credit Link Notes (Series C)

 

 